NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CONSOLIDATED EDISON COMPANY_ OF NEW
YORK, INC., ` -
Plain,tiff-AppelZant,
V.
ENTERGY NUCLEAR INDIAN POINT 2,' LLC,
Plaintiff-Cr0ss Appellant, __
V.
UNITED STATES,
Defendcmt-C'ross Appellcmt.
2010-5154, -5155, -5157
Appeals from the United States Court of Federa1
C1airns in consolidated case nos. 03-CV-2622 and 04-CV-
033, Judge Thomas C. Whee1er.
ON MOTION
ORDER
Conso1idated Edison Con1pany of New York, Inc.,
moves for a 14-day extension of time, until February 28,

CONSOLIDATED EDISON CO OF NY V. US
2011, to file its opening brief due
tions.
Upon consideration thereof,
IT IS ORDERED THAT:
The motion is granted
FEB 1 4 2011
Date
cc: Elaine J. Go1denberg, Esq.
A1exander D. Tomaszczuk, Esq
Andrew P. Averbach, Esq.
s21
2
to settlement ne g0tia-
FoR THE CoURT
/sl J an Horba1__\;
J an Horba1y
Clerk
FILED
u.s. ccom or ron
ms FsnEnA'i.1>c'i111:i»sn
FEB,14 2011
1Aunomm
clean